DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 3/28/2022.
Claims 1, 11 and 17 are amended.
Claims 1-17 are pending in the current application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Sharp on 4/6/2022.
The application has been amended as follows: 
Claim 1, line 9: delete “wherein one or more of said plurality” and insert “wherein the duct sections of the ducting system are portable duct sections weighing no more than fifty pounds, wherein each of said plurality” 
Claim 2: Cancel
Claim 3: Cancel
Claim 4: Change dependency to claim 1
Claim 11, line 8:  delete “and wherein one or more of said plurality” and insert “wherein the duct sections of the ducting system are portable duct sections weighing no more than fifty pounds, wherein each of said plurality”
Claim 13: Cancel
Claim 14: Cancel
Claim 15: Cancel
Claim 16: Change dependency to claim 11
Claim 17 line 9: delete “and wherein one or more of said plurality” and insert “wherein the duct sections of the ducting system are portable duct sections weighing no more than fifty pounds, wherein each of said plurality”
Allowable Subject Matter
Claims 1, 4-12, 16 and 17 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an exhaust duct system configured to convey exhaust gas from an emissions source to a purification unit during an emissions reduction operation comprising a plurality of duct sections cascaded together in series to form a cascading duct section, each duct section weighing no more than fifty pounds and each duct section comprising an exoskeleton and a plurality of insulated panels supported by the exoskeleton to form a duct internal volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9074788 discloses a fire rated modular exhaust duct comprised of an inner duct liner and an outer casing with insulating material between the inner liner and outer casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D WIEST/Primary Examiner, Art Unit 3617